Citation Nr: 0406031	
Decision Date: 03/08/04    Archive Date: 03/19/04

DOCKET NO.  01-03 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic myelogenous leukemia 
secondary to exposure to ionizing radiation.

2.  Entitlement to an increased evaluation for post-concussion 
headaches, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and R.S.



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from March 1982 to February 
1987.  This case comes before the Board of Veterans Appeals 
(the Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Winston-Salem, North Carolina (RO).  
In July 2003, the veteran testified at a videoconference 
hearing at the RO that was chaired by the undersigned in 
Washington, DC.  

The issues on appeal are being remanded to the RO via the 
Appeals Management Center in Washington, DC.


REMAND

Myelogenous leukemia is considered a radiogenic disease under 
38 C.F.R. § 3.311 (2003).  Pertinent to this veteran's claim, 
that regulation provides that when it is contended that a 
radiogenic disease is a result of exposure to ionizing 
radiation in service, an assessment will be made as to the 
size and nature of the radiation dose or doses and that in 
claims other than those pertaining to atmospheric nuclear 
weapons tests or occupation of Hiroshima or Nagasaki, a 
request will be made for available records and that all such 
records will be forwarded to the Under Secretary for Health, 
who will be responsible for preparation of a dose estimate.  
See 
38 C.F.R. § 3.311(a).  There is no indication that the RO has 
attempted to obtain a dose estimate or any other development 
prescribed under 38 C.F.R. § 3.311, and the Board is 
remanding the case so that VA may comply fully with the 
provisions of the regulation.

The veteran testified at his videoconference hearing before 
the Boardin July 2003 as to the severity of his service-
connected headaches.  However, there is no recent VA 
evaluation of the veteran's service-connected disability and 
its effect on his employability.  

VA has the authority to schedule a compensation and pension 
examination when such is deemed to be necessary, and the 
veteran has an obligation to report for that examination.  
Pursuant to 38 C.F.R. § 3.327(a) (2003), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or, as in this case, 
the current severity of a disability.  See also 38 C.F.R. 
§ 3.159 (2003).  Individuals for whom examinations have been 
authorized and scheduled are required to report for such 
examinations.  See 38 C.F.R. § 3.655 (2003).

Based on the above, this case is being remanded for the 
following actions:  

1.  The RO should request that the veteran 
provide the names, addresses, and dates of 
treatment of all health care providers, 
both VA and private, who have treated him 
for his leukemia or for his service-
connected headaches since April 2002.  
After securing the necessary 
authorization, the RO should attempt to 
obtain copies of any pertinent treatment 
records identified by the veteran.  If VA 
is unsuccessful in obtaining any medical 
records identified by the veteran, it 
should inform the veteran of this and 
request her to provide copies of the 
outstanding medical records.

2.  The RO should also afford the veteran 
an additional opportunity to provide any 
additional information pertaining to his 
claimed exposure to ionizing radiation in 
service.  The veteran should be informed 
that he should provide the RO with as much 
additional detail as possible involving 
exactly how he was exposed to radiation; 
the locations involved; the names of any 
witnesses who have not already written VA; 
and any other relevant information.

3.  Additionally, the veteran must be 
scheduled for an appropriate VA 
examination to determine the current 
severity of his service-connected 
headaches.  The VA claims folder, 
including a copy of this Remand, must be 
made available to, and reviewed by, the 
examiner.  Any necessary tests or studies 
should be conducted, and all findings 
should be reported in detail.  The 
examiner must describe all symptomatology 
due to the veteran's service-connected 
headaches, to include whether, and how 
often, the veteran's headaches involve 
prostrating attacks and whether they are 
productive of severe economic 
inadaptability.  The rationale for each 
opinion expressed should also be provided.  
The report prepared should be typed.

4.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the veteran does not report for 
the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO should review the record and 
ensure that all development actions have 
been conducted and completed in full, 
including all development required under 
38 C.F.R. § 3.311, including, but not 
limited to, that which may be required 
pertaining to radiation dose information 
under 38 C.F.R. § 3.311(a).  

6.  After the above, the RO should 
readjudicate the veteran's claims for 
service connection for myelogenous 
leukemia as secondary to exposure to 
ionizing radiation and for an increased 
evaluation for service-connected 
headaches, taking into consideration any 
and all evidence that has been added to 
the record since its last adjudicative 
action.  If one or both of the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided a Supplemental Statement of the 
Case, which should include a discussion of 
the relevance of 38 C.F.R. § 3.321(b)(1) 
(2003) to his service-connected headaches, 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded herein.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

FINALLY, THE BOARD NOTES THAT THE VETERAN IS CURRENTLY 
DIAGNOSED WITH LEUKEMIA.  Hence, this claim must be afforded 
expeditious treatment by the RO.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2002) 
(Historical and Statutory Notes); see M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board on 
the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



